Name: Commission Implementing Regulation (EU) NoÃ 184/2014 of 25Ã February 2014 laying down pursuant to Regulation (EU) NoÃ 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund, the terms and conditions applicable to the electronic data exchange system between the Member States and the Commission and adopting pursuant to Regulation (EU) NoÃ 1299/2013 of the European Parliament and of the Council on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal, the nomenclature of the categories of intervention for support from the European Regional Development Fund under the European territorial cooperation goal
 Type: Implementing Regulation
 Subject Matter: EU finance;  information and information processing;  cooperation policy;  documentation;  information technology and data processing;  fisheries;  communications
 Date Published: nan

 27.2.2014 EN Official Journal of the European Union L 57/7 COMMISSION IMPLEMENTING REGULATION (EU) No 184/2014 of 25 February 2014 laying down pursuant to Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund, the terms and conditions applicable to the electronic data exchange system between the Member States and the Commission and adopting pursuant to Regulation (EU) No 1299/2013 of the European Parliament and of the Council on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal, the nomenclature of the categories of intervention for support from the European Regional Development Fund under the European territorial cooperation goal THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 74(4) thereof, Regulation (EU) No 1299/2013 of the European Parliament and of the Council of 17 December 2013 on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal (2), and in particular the second subparagraph of Article 8(2) thereof, Whereas: (1) The provisions in this Regulation are closely linked, since they all deal with aspects required for the preparation of operational programmes under the Investment for growth and jobs goal and under the European territorial cooperation goal. To ensure coherence between those provisions, which should enter into force at the same time, and to facilitate a comprehensive view and compact access to them by all Union residents, it is desirable to include provisions on categories of intervention for the European territorial cooperation goal into this implementing act as the procedure with regard to the consultation of the Coordination Committee for the European Structural and Investment Funds established by Article 150(1) of Regulation (EU) No 1303/2013 is the same as for the other provisions covered by this implementing act, whereas categories of intervention for the Investment for growth and jobs goal are subject to a different procedure. (2) Pursuant to Article 74(4) of Regulation (EU) No 1303/2013 all official exchanges of information between the Member State and the Commission shall be carried out using an electronic data exchange system. It is therefore necessary to establish the terms and conditions with which that electronic data exchange system should comply. (3) The modalities of exchange of information between the Member State and the Commission should be considered distinct from those established for the exchanges of information between beneficiaries and relevant authorities pursuant to Article 122(3) of Regulation (EU) No 1303/2013 and which are subject to a different implementing act. In order to guarantee enhanced quality of information on the implementation of operational programmes, improved usefulness of the system and simplification, it is necessary to specify basic requirements for the form and scope of the information to be exchanged. (4) It is necessary to specify principles, as well as applicable rules for operation of the system with regard to the identification of the party responsible for uploading the documents and making any updates thereto. (5) In order to guarantee the reduction of the administrative burden for the Member States and the Commission while ensuring the efficient and effective electronic exchange of information, it is necessary to establish technical characteristics for the system. (6) Member States and the Commission should also have a possibility to encode and transfer data in two different ways to be specified. It is also necessary to provide for rules in the event of force majeure hindering the use of the electronic data exchange system, to ensure that both Member States and the Commission can continue to exchange information by alternative means. (7) Member States and the Commission should ensure that transfer of data through the electronic data exchange system is performed in a secured manner allowing for availability, integrity, authenticity, confidentiality and non-repudiation of information. Therefore rules on security should be set out. (8) This Regulation should respect the fundamental rights and observe the principles recognised by the Charter of Fundamental Rights of the European Union, and notably the right to protection of personal data. This Regulation should therefore be applied in accordance with these rights and principles. Concerning personal data processed by Member States, Directive 95/46/EC of the European Parliament and of the Council (3) applies. Concerning the processing of personal data by the Union institutions and bodies and the free movement of such data, Regulation (EC) No 45/2001 of the European Parliament and of the Council (4) applies. (9) Pursuant to the second subparagraph of Article 8(2) of Regulation (EU) No 1299/2013, it is necessary to specify common categories of intervention for programmes under the European territorial cooperation goal to enable Member States to submit to the Commission consistent information on the programmed use of the European Regional Development Fund (ERDF), as well as information on the cumulative allocation and expenditure of the ERDF by category and the number of operations throughout the application period of a programme. This is to enable the Commission to inform the other Union institutions and citizens of the Union in an appropriate manner about the use of the ERDF. (10) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (11) The measures provided for in this Regulation are in accordance with the first subparagraph of Article 150(3) of Regulation (EU) No 1303/2013, as the Coordination Committee for the European Structural and Investment Funds established by Article 150(1) of that Regulation delivered an opinion, HAS ADOPTED THIS REGULATION: CHAPTER I Provisions implementing Regulation (EU) No 1303/2013 with regard to the ESI Funds ELECTRONIC DATA EXCHANGE SYSTEM (Empowerment under Article 74(4) of Regulation (EU) No 1303/2013) Article 1 Establishment of electronic data exchange system The Commission shall establish an electronic data exchange system for all official exchanges of information between the Member State and the Commission. Article 2 Content of electronic data exchange system 1. The electronic data exchange system (hereinafter referred to as SFC2014) shall contain at least information specified in the models, formats and templates established in accordance with Regulation (EU) No 1303/2013, Regulation (EU) No 1299/2013, Regulation (EU) No 1305/2013 of the European Parliament and of the Council (5) and the future Union legal act establishing the conditions for the financial support for maritime and fisheries policy for the programming period 2014-2020 (the EMFF Regulation). 2. The information provided in the electronic forms embedded in SFC2014 (hereinafter referred to as structured data) may not be replaced by non-structured data, including the use of hyperlinks or other types of non-structured data such as attachment of documents or images. Where a Member State transmits the same information in the form of structured data and non-structured data, the structured data shall be used in case of inconsistencies. Article 3 Operation of SFC2014 1. The Commission, the authorities designated by the Member State pursuant to Article 59(3) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6), Article 123 of Regulation (EU) No 1303/2013 and Article 65(2) of Regulation (EU) No 1305/2013 as well as the bodies to which tasks of those authorities have been delegated shall enter into SFC2014 the information for the transmission of which they are responsible and any updates thereto. 2. Any transmission of information to the Commission shall be verified and submitted by a person other than the person who entered the data for that transmission. This separation of tasks shall be supported by SFC2014 or by Member States management and control information systems connected automatically with SFC2014. 3. Member States shall appoint, at national or regional level or at both national and regional levels, a person or persons responsible for managing access rights to SFC2014 who shall fulfil the following tasks: (a) identifying users requesting access, making sure those users are employed by the organisation; (b) informing users about their obligations to preserve the security of the system; (c) verifying the entitlement of users to the required privilege level in relation to their tasks and their hierarchical position; (d) requesting the termination of access rights when those access rights are no longer needed or justified; (e) promptly reporting suspicious events that may bring prejudice to the security of the system; (f) ensuring the continued accuracy of user identification data by reporting any changes; (g) taking the necessary data protection and commercial confidentiality precautions in accordance with Union and national rules; (h) informing the Commission of any changes affecting the capacity of the Member State authorities or users of SFC2014 to carry out the responsibilities referred to in paragraph 1 or their personal capacity to carry out responsibilities referred to in points (a)-(g). 4. Exchanges of data and transactions shall bear a compulsory electronic signature within the meaning of Directive 1999/93/EC of the European Parliament and of the Council (7). The Member States and the Commission shall recognise the legal effectiveness and admissibility of the electronic signature used in SFC2014 as evidence in legal proceedings. Information processed through SFC2014 shall respect the protection of privacy and personal data for individuals and commercial confidentiality for legal entities in accordance with Directive 2002/58/EC of the European Parliament and of the Council (8), Directive 2009/136/EC of the European Parliament and of the Council (9), Directive 1995/46/EC of the European Parliament and of the Council (10) and Regulation (EC) No 45/2001. Article 4 Characteristics of SFC2014 In order to ensure the efficient and effective electronic exchange of information, SFC2014 shall have the following characteristics: (a) interactive forms or forms pre-filled by the system on the basis of the data already recorded in the system previously; (b) automatic calculations, where they reduce the encoding effort of users; (c) automatic embedded controls to verify internal consistency of transmitted data and consistency of this data with applicable rules; (d) system generated alerts warning SFC2014 users that certain actions can or cannot be performed; (e) online status tracking of the treatment of information entered into the system; (f) availability of historical data in respect of all information entered for an operational programme. Article 5 Transmission of data through SFC2014 1. SFC2014 shall be accessible to the Member States and the Commission either directly through an interactive user-interface (i.e. a web-application) or via a technical interface using pre-defined protocols (i.e. web-services) that allows for automatic synchronisation and transmission of data between Member States information systems and SFC2014. 2. The date of electronic transmission of the information by the Member State to the Commission and vice versa shall be considered to be the date of submission of the document concerned. 3. In the event of force majeure, a malfunctioning of SFC2014 or a lack of a connection with SFC2014 exceeding one working day in the last week before a regulatory deadline for the submission of information or in the period from 23 to 31 December, or five working days at other times, the information exchange between the Member State and the Commission may take place in paper form using the models, formats and templates referred to in Article 2(1) of this Regulation. When the electronic exchange system ceases to malfunction, the connection with that system is re-established or the cause of force majeure ceases, the party concerned shall enter without delay the information already sent in paper form also into SFC2014. 4. In cases referred to in paragraph 3 the date stamped by the post shall be considered to be the date of submission of the document concerned. Article 6 Security of data transmitted through SFC2014 1. The Commission shall establish an information technology security policy (hereinafter referred to as SFC IT security policy) for SFC2014 applicable to personnel using SFC2014 in accordance with relevant Union rules, in particular Commission Decision C(2006) 3602 (11) and its implementing rules. The Commission shall designate a person or persons responsible for defining, maintaining and ensuring the correct application of the security policy to SFC2014. 2. Member States and European institutions other than the Commission, who have received access rights to SFC2014, shall comply with the IT security terms and conditions published in the SFC2014 portal and the measures that are implemented in SFC2014 by the Commission to secure the transmission of data, in particular in relation to the use of the technical interface referred to in Article 5(1) of this Regulation. 3. Member States and the Commission shall implement and ensure the effectiveness of the security measures adopted to protect the data they have stored and transmitted through SFC2014. 4. Member States shall adopt national, regional or local information security policies covering access to SFC2014 and automatic input of data into it, ensuring a minimum set of security requirements. These national, regional or local IT security policies can refer to other security documents. Each Member State shall ensure that these IT security policies apply to all authorities using SFC2014. 5. These national, regional or local IT security policies shall include: (a) the IT security aspects of the work performed by the person or persons responsible for managing the access rights referred to in Article 3(3) of this Regulation in case of application of direct use; (b) in case of national, regional or local computer systems connected to SFC2014, through a technical interface referred to in Article 5(1) of this Regulation the security measures for those systems allowing to be aligned with SFC2014 security requirements. For the purposes of point (b) of the first subparagraph, the following aspects shall be covered, as appropriate: (a) physical security; (b) data media and access control; (c) storage control; (d) access and password control; (e) monitoring; (f) interconnection with SFC2014; (g) communication infrastructure; (h) human resources management prior to employment, during employment and after employment; (i) incident management. 6. These national, regional or local IT security policies shall be based on a risk assessment and the measures described shall be proportionate to the risks identified. 7. The documents setting out the national, regional or local IT security policies shall be made available to the Commission upon request. 8. Member States shall designate, at a national or regional level, a person or persons responsible for maintaining and ensuring the application of the national, regional or local IT security policies. That person or these persons shall act as a contact point with the person or persons designated by the Commission and referred to in Article 6(1) of this Regulation. 9. Both the SFC IT security policy and the relevant national, regional and local IT security policies shall be updated in the event of technological changes, the identification of new threats or other relevant developments. In any event, they shall be reviewed on an annual basis to ensure that they continue to provide an appropriate response. CHAPTER II Provisions implementing Regulation (EU) No 1299/2013 NOMENCLATURE OF CATEGORIES OF INTERVENTION (Empowerment under the second subparagraph of Article 8(2) of Regulation (EU) No 1299/2013) Article 7 Categories of intervention for the European territorial cooperation goal The nomenclature for categories of intervention referred to in the second subparagraph of Article 8(2) of Regulation (EU) No 1299/2013 is set out in the Annex to this Regulation. CHAPTER III FINAL PROVISION Article 8 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 320. (2) OJ L 347, 20.12.2013, p. 259. (3) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (4) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (5) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (6) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (7) Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures (OJ L 13, 19.1.2000, p. 12). (8) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37). (9) Directive 2009/136/EC of the European Parliament and of the Council of 25 November 2009 amending Directive 2002/22/EC on universal service and users rights relating to electronic communications networks and services, Directive 2002/58/EC concerning the processing of personal data and the protection of privacy in the electronic communications sector and Regulation (EC) No 2006/2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws (OJ L 337, 18.12.2009, p. 11). (10) Directive 1995/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (11) Commission Decision C(2006) 3602 of 16 August 2006 concerning the security of information systems used by the European Commission. ANNEX Nomenclature for the categories of intervention of the European Regional Development Fund under the European territorial cooperation goal TABLE 1: CODES FOR THE INTERVENTION FIELD DIMENSION 1. INTERVENTION FIELD I. Productive investment: 001 Generic productive investment in small and medium  sized enterprises (SMEs) 002 Research and innovation processes in large enterprises 003 Productive investment in large enterprises linked to the low-carbon economy 004 Productive investment linked to the cooperation between large enterprises and SMEs for developing information and communication technology (ICT) products and services, e-commerce and enhancing demand for ICT II. Infrastructure providing basic services and related investment: Energy infrastructure 005 Electricity (storage and transmission) 006 Electricity (TEN-E storage and transmission) 007 Natural gas 008 Natural gas (TEN-E) 009 Renewable energy: wind 010 Renewable energy: solar 011 Renewable energy: biomass 012 Other renewable energy (including hydroelectric, geothermal and marine energy) and renewable energy integration (including storage, power to gas and renewable hydrogen infrastructure) 013 Energy efficiency renovation of public infrastructure, demonstration projects and supporting measures 014 Energy efficiency renovation of existing housing stock, demonstration projects and supporting measures 015 Intelligent Energy Distribution Systems at medium and low voltage levels (including smart grids and ICT systems) 016 High efficiency co-generation and district heating Environmental infrastructure 017 Household waste management, (including minimisation, sorting, recycling measures) 018 Household waste management, (including mechanical biological treatment, thermal treatment, incineration and landfill measures) 019 Commercial, industrial or hazardous waste management 020 Provision of water for human consumption (extraction, treatment, storage and distribution infrastructure) 021 Water management and drinking water conservation (including river basin management, water supply, specific climate change adaptation measures, district and consumer metering, charging systems and leak reduction) 022 Waste water treatment 023 Environmental measures aimed at reducing and/or avoiding greenhouse gas emissions (including treatment and storage of methane gas and composting) Transport infrastructure 024 Railways (TEN-T Core) 025 Railways (TEN-T comprehensive) 026 Other Railways 027 Mobile rail assets 028 TEN-T motorways and roads  core network (new build) 029 TEN-T motorways and roads  comprehensive network (new build) 030 Secondary road links to TEN-T road network and nodes (new build) 031 Other national and regional roads (new build) 032 Local access roads (new build) 033 TEN-T reconstructed or improved road 034 Other reconstructed or improved road (motorway, national, regional or local) 035 Multimodal transport (TEN-T) 036 Multimodal transport 037 Airports (TEN-T) (1) 038 Other airports (1) 039 Seaports (TEN-T) 040 Other seaports 041 Inland waterways and ports (TEN-T) 042 Inland waterways and ports (regional and local) Sustainable transport 043 Clean urban transport infrastructure and promotion (including equipment and rolling stock) 044 Intelligent transport systems (including the introduction of demand management, tolling systems, IT monitoring, control and information systems) Information and communication technology (ICT) infrastructure 045 ICT: Backbone/backhaul network 046 ICT: High-speed broadband network (access/local loop; >/= 30 Mbps) 047 ICT: Very high-speed broadband network (access/local loop; >/= 100 Mbps) 048 ICT: Other types of ICT infrastructure/large-scale computer resources/equipment (including e-infrastructure, data centres and sensors; also where embedded in other infrastructure such as research facilities, environmental and social infrastructure) III. Social, health and education infrastructure and related investment: 049 Education infrastructure for tertiary education 050 Education infrastructure for vocational education and training and adult learning 051 Education infrastructure for school education (primary and general secondary education) 052 Infrastructure for early childhood education and care 053 Health infrastructure 054 Housing infrastructure 055 Other social infrastructure contributing to regional and local development IV. Development of endogenous potential: Research and development and innovation 056 Investment in infrastructure, capacities and equipment in SMEs directly linked to research and innovation activities 057 Investment in infrastructure, capacities and equipment in large companies directly linked to research and innovation activities 058 Research and innovation infrastructure (public) 059 Research and innovation infrastructure (private, including science parks) 060 Research and innovation activities in public research centres and centres of competence including networking 061 Research and innovation activities in private research centres including networking 062 Technology transfer and university-enterprise cooperation primarily benefiting SMEs 063 Cluster support and business networks primarily benefiting SMEs 064 Research and innovation processes in SMEs (including voucher schemes, process, design, service and social innovation) 065 Research and innovation infrastructure, processes, technology transfer and cooperation in enterprises focusing on the low carbon economy and on resilience to climate change Business development 066 Advanced support services for SMEs and groups of SMEs (including management, marketing and design services) 067 SME business development, support to entrepreneurship and incubation (including support to spin offs and spin outs) 068 Energy efficiency and demonstration projects in SMEs and supporting measures 069 Support to environmentally-friendly production processes and resource efficiency in SMEs 070 Promotion of energy efficiency in large enterprises 071 Development and promotion of enterprises specialised in providing services contributing to the low carbon economy and to resilience to climate change (including support to such services) 072 Business infrastructure for SMEs (including industrial parks and sites) 073 Support to social enterprises (SMEs) 074 Development and promotion of tourism assets in SMEs 075 Development and promotion of tourism services in or for SMEs 076 Development and promotion of cultural and creative assets in SMEs 077 Development and promotion of cultural and creative services in or for SMEs Information and communication technology (ICT)  demand stimulation, applications and services 078 e-Government services and applications (including e-Procurement, ICT measures supporting the reform of public administration, cyber-security, trust and privacy measures, e-Justice and e-Democracy) 079 Access to public sector information (including open data e-Culture, digital libraries, e-Content and e-Tourism) 080 e-Inclusion, e-Accessibility, e-Learning and e-Education services and applications, digital literacy 081 ICT solutions addressing the healthy active ageing challenge and e-Health services and applications (including e-Care and ambient assisted living) 082 ICT Services and applications for SMEs (including e-Commerce, e-Business and networked business processes), living labs, web entrepreneurs and ICT start-ups) Environment 083 Air quality measures 084 Integrated pollution prevention and control (IPPC) 085 Protection and enhancement of biodiversity, nature protection and green infrastructure 086 Protection, restoration and sustainable use of Natura 2000 sites 087 Adaptation to climate change measures and prevention and management of climate related risks e.g. erosion, fires, flooding, storms and drought, including awareness raising, civil protection and disaster management systems and infrastructures 088 Risk prevention and management of non-climate related natural risks (i.e. earthquakes) and risks linked to human activities (e.g. technological accidents), including awareness raising, civil protection and disaster management systems and infrastructures 089 Rehabilitation of industrial sites and contaminated land 090 Cycle tracks and footpaths 091 Development and promotion of the tourism potential of natural areas 092 Protection, development and promotion of public tourism assets 093 Development and promotion of public tourism services 094 Protection, development and promotion of public cultural and heritage assets 095 Development and promotion of public cultural and heritage services Other 096 Institutional capacity of public administrations and public services related to implementation of the ERDF or actions supporting ESF institutional capacity initiatives 097 Community-led local development initiatives in urban and rural areas 098 Outermost regions: compensation of any additional costs due to accessibility deficit and territorial fragmentation 099 Outermost regions: specific action to compensate additional costs due to size market factors 100 Outermost regions: support to compensate additional costs due to climate conditions and relief difficulties 101 Cross-financing under the ERDF (support to ESF-type actions necessary for the satisfactory implementation of the ERDF part of the operation and directly linked to it) V. Promoting sustainable and quality employment and supporting labour mobility: 102 Access to employment for job-seekers and inactive people, including the long-term unemployed and people far from the labour market, also through local employment initiatives and support for labour mobility 103 Sustainable integration into the labour market of young people, in particular those not in employment, education or training, including young people at risk of social exclusion and young people from marginalised communities, including through the implementation of the Youth Guarantee 104 Self-employment, entrepreneurship and business creation including innovative micro, small and medium sized enterprises 105 Equality between men and women in all areas, including in access to employment, career progression, reconciliation of work and private life and promotion of equal pay for equal work 106 Adaptation of workers, enterprises and entrepreneurs to change 107 Active and healthy ageing 108 Modernisation of labour market institutions, such as public and private employment services, and improving the matching of labour market needs, including throughactions that enhance transnational labour mobility as well as through mobility schemes and better cooperation between institutions and relevant stakeholders VI. Promoting social inclusion, combating poverty and any discrimination: 109 Active inclusion, including with a view to promoting equal opportunities and active participation, and improving employability 110 Socio-economic integration of marginalised communities such as the Roma 111 Combating all forms of discrimination and promoting equal opportunities 112 Enhancing access to affordable, sustainable and high-quality services, including health care and social services of general interest 113 Promoting social entrepreneurship and vocational integration in social enterprises and the social and solidarity economy in order to facilitate access to employment 114 Community-led local development strategies VII. Investing in education, training and vocational training for skills and lifelong learning: 115 Reducing and preventing early school-leaving and promoting equal access to good quality early-childhood, primary and secondary education including formal, non-formal and informal learning pathways for reintegrating into education and training 116 Improving the quality and efficiency of, and access to, tertiary and equivalent education with a view to increasing participation and attainment levels, especially for disadvantaged groups 117 Enhancing equal access to lifelong learning for all age groups in formal, non-formal and informal settings, upgrading the knowledge, skills and competences of the workforce, and promoting flexible learning pathways including through career guidance and validation of acquired competences 118 Improving the labour market relevance of education and training systems, facilitating the transition from education to work, and strengthening vocational education and training systems and their quality, including through mechanisms for skills anticipation, adaptation of curricula and the establishment and development of work-based learning systems, including dual learning systems and apprenticeship schemes VIII. Enhancing institutional capacity of public authorities and stakeholders and efficient public administration: 119 Investment in institutional capacity and in the efficiency of public administrations and public services at the national, regional and local levels with a view to reforms, better regulation and good governance 120 Capacity building for all stakeholders delivering education, lifelong learning, training and employment and social policies, including through sectoral and territorial pacts to mobilise for reform at the national, regional and local levels IX. Technical assistance: 121 Preparation, implementation, monitoring and inspection 122 Evaluation and studies 123 Information and communication TABLE 2: CODES FOR THE FORM OF FINANCE DIMENSION 2. FORM OF FINANCE 01 Non-repayable grant 02 Repayable grant 03 Support through financial instruments: venture and equity capital or equivalent 04 Support through financial instruments: loan or equivalent 05 Support through financial instruments: guarantee or equivalent 06 Support through financial instruments: interest rate subsidy, guarantee fee subsidy, technical support or equivalent 07 Prize TABLE 3: CODES FOR THE TERRITORIAL DIMENSION 3. TERRITORY TYPE 01 Large Urban areas (densely populated > 50 000 population) 02 Small Urban areas (intermediate density > 5 000 population) 03 Rural areas (thinly populated) 04 Macro regional cooperation area 05 Cooperation across national or regional programme areas in national context 06 ESF transnational cooperation 07 Not applicable TABLE 4: CODES FOR THE TERRITORIAL DELIVERY MECHANISMS DIMENSION 4. TERRITORIAL DELIVERY MECHANISMS 01 Integrated Territorial Investment  Urban 02 Other integrated approaches to sustainable urban development 03 Integrated Territorial Investment  Other 04 Other integrated approaches to sustainable rural development 05 Other integrated approaches to sustainable urban/rural development 06 Community-led local development initiatives 07 Not applicable TABLE 5: CODES FOR THEMATIC OBJECTIVE DIMENSION 5. THEMATIC OBJECTIVE (ERDF and the Cohesion Fund) 01 Strengthening research, technological development and innovation 02 Enhancing access to, and use and quality of, information and communication technologies 03 Enhancing the competitiveness of small and medium-sized enterprises, 04 Supporting the shift towards a low-carbon economy in all sectors 05 Promoting climate change adaptation, risk prevention and management 06 Preserving and protecting the environment and promoting resource efficiency 07 Promoting sustainable transport and removing bottlenecks in key network infrastructures 08 Promoting sustainable and quality employment and supporting labour mobility 09 Promoting social inclusion and combating poverty and any discrimination 10 Investing in education, training and vocational training for skills and lifelong learning 11 Enhancing the institutional capacity of public authorities and stakeholders and an efficient public administration 12 Not applicable (Technical assistance only) TABLE 6: CODES FOR THE ECONOMIC ACTIVITY DIMENSION 6. ECONOMIC ACTIVITY 01 Agriculture and forestry 02 Fishing and aquaculture 03 Manufacture of food products and beverages 04 Manufacture of textiles and textile products 05 Manufacture of transport equipment 06 Manufacture of computer, electronic and optical products 07 Other unspecified manufacturing industries 08 Construction 09 Mining and quarrying (including mining of energy producing materials) 10 Electricity, gas, steam, hot water and air conditioning 11 Water supply, sewerage, waste management and remediation activities 12 Transport and storage 13 Information and communication activities, including telecommunication, information service activities, computer programming, consultancy and related activities 14 Wholesale and retail trade 15 Tourism, accommodation and food service activities 16 Financial and insurance activities 17 Real estate, renting and business activities 18 Public administration 19 Education 20 Human health activities 21 Social work activities, community, social and personal services 22 Activities linked to the environment and to climate change 23 Arts, entertainment, creative industries and recreation 24 Other unspecified services TABLE 7: CODES FOR THE LOCATION DIMENSION 7. LOCATION (2) Code Location Code of region or area where operation is located/carried out, as set out in the Classification of Territorial Units for Statistics (NUTS) in the Annex to Regulation (EC) No 1059/2003 of the European Parliament and of the Council (2) (1) Restricted to investments related to environmental protection or accompanied by investments necessary to mitigate or reduce its negative environmental impact. (2) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1).